t c memo united_states tax_court marc kirch petitioner v commissioner of internal revenue respondent docket no 7051-06l filed date marc kirch pro_se kaelyn j romey for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination the determination by respondent’s appeals_office appeals to proceed with the collection of petitioner’s federal_income_tax liability for we review the determination pursuant to sec_6330 while petitioner requests redetermination of a deficiency clearly this case concerns a collection action and we shall treat it as such all section references are to the internal_revenue_code_of_1986 as amended all dollar amounts have been rounded to the nearest dollar some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference findings_of_fact petitioner resided in berkeley california at the time the petition was filed during and petitioner worked full time as a facilities technician for pacific bell on both his and federal_income_tax returns petitioner declared his occupation to be facilities technician beginning in and continuing through petitioner traded securities on his own account he did not have any customers for his trading activity in petitioner a calendar_year taxpayer filed his federal_income_tax return on date he reported dollar_figure in form_w-2 wage and tax statement income from pacific bell and a net_short-term_capital_gain of dollar_figure from his securities trading activity he reported a tax_liability of dollar_figure he has paid only dollar_figure of that liability respondent assessed the tax petitioner reported on the return along with additions to tax for late filing and failure to pay petitioner also filed his federal_income_tax return on date he reported among other things a net_short-term_capital_loss of dollar_figure from his trading activity petitioner did not submit to the internal_revenue_service irs or attach to his return an irs form_3115 application_for change in accounting_method making an election under sec_475 to use the mark-to-market method_of_accounting petitioner did not submit to the irs or attach to his return an irs form_3115 making an election under sec_475 to use the mark-to-market method_of_accounting on or about date petitioner attempted to file irs forms 1040-x amended u s individual_income_tax_return for and petitioner’s purpose in attempting to file amended returns was to carry back a net_operating_loss claimed in to offset the net_short-term_capital_gain reported for respondent did not allow petitioner’s amended returns on date respondent issued a collection_due_process_notice to petitioner concerning his tax_liability and on date petitioner filed an irs form request for a collection_due_process_hearing on date respondent conducted a collection_due_process_hearing for petitioner during the course of that hearing petitioner submitted the forms 1040-x to the appeals settlement officer conducting the hearing for transmission to the appropriate irs office petitioner did not raise any collection alternative during the hearing by notice_of_determination concerning collection action s under sec_6320 and or appeals determined that the proposed collection action levy for should proceed an attachment to the notice explains that petitioner’s claim for a loss carryback was not timely and since he had raised no collection alternative collection by levy was correct opinion petitioner challenges his underlying liability for and respondent agrees that petitioner’s liability is appropriately before the court see sec_6330 petitioner was a trader in securities during and the parties have stipulated that he had no customers for his trading activity in and he has failed to show and does not claim that he had any customers for that activity in due to the fact that he did not have customers he was not a dealer and he must treat the securities that he bought and sold as capital assets his net_capital_loss for could therefore as we recently described the situation in chen v commissioner t c memo in general for federal tax purposes a person who purchases and sells securities falls into one of three distinct categories dealer trader or investor see 89_tc_445 both traders and dealers are engaged in the trade_or_business of buying and selling securities only the dealer’s business however involves sales to customers in the ordinary course of that business consequently only the dealer’s securities fall within the exception to capital_asset status that is provided for property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 thus traders occupy an unusual continued only be carried forward ie to later years see sec_1212 as a trader in securities however he was eligible under sec_475 to elect the mark-to-market accounting_method for his securities trading activity see sec_475 under the mark-to-market accounting_method a trader in securities is eligible to elect to recognize gain_or_loss on any security held in connection with such trade_or_business at the close of any taxable_year as if such security were sold for its fair_market_value at yearend see sec_475 in general any gains or losses with respect to those securities whether deemed sold at yearend under the mark-to-market method_of_accounting or actually sold during the taxable_year shall be treated as ordinary_income or loss sec_475 f d an ordinary_loss resulting in a net_operating_loss is first carried back to the two preceding years before it is carried forward see sec_172 and b the procedures for traders in securities to make a mark-to- market election under sec_475 are specified in revproc_99_17 1999_1_cb_503 in general the election must be made no later than the due_date without regard for extensions of the original return for the taxable_year immediately preceding the election_year and must be attached either to that return or if applicable to a request for extension of time to file that continued position with respect to the tax laws traders may engage in a trade_or_business which produces capital_gains_and_losses rather than ordinary_income and losses king v commissioner supra pincite return id c b pincite petitioner does not claim that he has made a mark-to-market_election in compliance with sec_475 and revproc_99_17 supra nor is petitioner entitled to the benefit of relief under sec_301_9100-3 proced admin regs to extend the time to make the sec_475 election see generally 126_tc_279 petitioner has neither requested that relief nor is there any evidence that he would not be using hindsight in requesting that relief the hindsight would be in using losses to shelter gains see sec_301_9100-3 proced admin regs taxpayer is deemed not to have met the requirement of having acted reasonably and in good_faith where he uses hindsight in requesting relief petitioner is not entitled to the benefits of sec_475 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 provides for an addition_to_tax for failure to make timely payment of the tax shown on a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent bears the burden of production with respect to those additions to tax see sec_7491 in order to carry that burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions 116_tc_438 once respondent has done so the burden_of_proof is upon petitioner to show that respondent’s determination of the additions is incorrect see id pincite petitioner filed his federal_income_tax return on date that return was due on date see sec_6072 accordingly petitioner filed his return over a year late also petitioner failed to pay timely the full amount of his liability respondent has carried his burden of production and petitioner has shown neither reasonable_cause nor a lack of willful neglect for either failure therefore we sustain the sec_6651 and additions to tax to reflect the foregoing decision will be entered for respondent
